EXHIBIT 10.2(b)



 

 

 

 

 

 

NONQUALIFIED SUPPLEMENTAL

DEFERRED COMPENSATION PLAN

ADOPTION AGREEMENT



 

 

 

 

This adoption agreement and the accompanying plan document have not been
approved by the Department of Labor, Internal Revenue Service, Securities
Exchange Commission, or any other governmental entity. Employers may not rely on
this document or the accompanying plan document to ensure any particular tax
consequences with respect to the Employer's particular situation, nor do these
documents constitute legal or tax advice. Pen-Cal and its employees cannot
provide legal or tax advice in connection with these documents. Employers must
determine the extent to which the Plan is subject to Federal or state securities
laws. You should have your attorney review this document and the accompanying
plan document before adopting the documents. This adoption agreement and
accompanying plan document cannot be used in order to avoid penalties that may
be imposed on the taxpayer.



 

 

 

 

 

 

 

 

 

 

 

 

NONQUALIFIED SUPPLEMENTAL

DEFERRED COMPENSATION PLAN

ADOPTION AGREEMENT



ADOPTION OF PLAN -- [Select one]

o

Adoption

- The undersigned _____ (the "Employer") hereby adopts as a Nonqualified
Deferred Compensation Plan for the individuals identified in Item 5 herein the
form of Plan known as the Nonqualified Supplemental Deferred Compensation Plan.

ý

Amendment of Previous Nonqualified Deferred Compensation Plan

- With "Grandfathered" Amounts - EOG Resources, Inc. (the "Employer") previously
has adopted a Nonqualified Deferred Compensation Plan, known as the EOG
Resources, Inc. 1996 Deferral Plan [enter name of previous plan], and the
execution of this Adoption Agreement constitutes an amendment to that Plan,
effective only for Deferrals, Contributions, earnings, gains, losses,
depreciation and appreciation vested and credited thereto or debited therefrom
on and after the Effective Date listed in Section 2 below, or, if otherwise
determined by the Employer, on and after January 1, 2005 with respect to Plan
provisions required under Section 409A of the Internal Revenue Code and the
regulations thereunder. All other amounts in the plan shall be subject to the
provisions of the previous plan document. This option is appropriate if the
previous plan contains grandfathered amounts not subject to Section 409A of the
Internal Revenue Code. Grandfathered amounts were contributed to the plan prior
to January 1, 2005 under the terms of the plan in effect prior to October 4,
2004, and those plan terms have not since been materially modified.
Grandfathered amounts and earnings will be administered under the terms of the
prior plan document.

o

Restatement of Previous Nonqualified Deferred Compensation Plan

- _______ (the "Employer") previously has adopted a Nonqualified Deferred
Compensation Plan, known as the ________ [enter name of previous plan], and the
execution of this Adoption Agreement constitutes a restatement of that Plan,
effective as of the Effective Date listed in Section 2 below for all funds under
the Plan. This option is appropriate if the previous plan does not contain
"grandfathered" amounts (see description above), or if Employer wishes to apply
Section 409A rules to all amounts in the plan (even pre-2005 amounts), or if
previous plan has been materially modified and thus become subject to Section
409A.



NAME OF PLAN

The name of this Plan as adopted by the Employer is the [enter name of Plan] EOG
Resources, Inc. 409A Deferred Compensation Plan (the "Plan").

INDIVIDUALIZED PLAN INFORMATION

With respect to the variable features contained in the Plan, the Employer hereby
makes the following selections granted under the provisions of the Plan:

1.    Adopting Entity. The Employer adopts the Plan as:

> List type of business entity (corporation, partnership, controlled group of
> corporations, etc.) Corporation
> 
> List each Employer adopting the Plan and Employer Identification Number (EIN)
> 
> :





Name of Employer:

EOG Resources, Inc.

EIN:

76-0493859

Name of Employer:

EOG Resources Expat Services, Inc.

EIN:

76-0493859

Name of Employer:

 

EIN:

 

Name of Employer:

 

EIN:

 

Name of Employer:

 

EIN:

 



(attach additional lists as necessary)

> The adopting Employers and the Employer are referred to herein collectively as
> the "Employer."
> 
> Select state of controlling law (see Section 10.7 of Plan Document):



o

State of incorporation;

___________

ý

State of domicile

Texas





2.     Effective Date. The "Effective Date" of the adoption of this Plan, this
Plan
amendment or this Plan restatement is [enter date] January 1, 2005.

3.     Plan Year. The "Plan year" of the Plan shall be [select one]:



ý

the calendar year.

o

the fiscal year or other 12- month period ending on the last day of _______
[specify month].

o

a short Plan year beginning on __________, ________ and ending on _______,
________; and thereafter the Plan year shall be as indicated in (a) or (b)
above.





4.     Plan Administrator. The "Administrator" of the Plan is the Plan
Committee, which shall consist of not more than 3 persons appointed by the Chief
Executive Officier.

> [fill in the name(s) of the individual(s) or job title(s) or entity (such as a
> committee) that is (are) responsible for administration of the Plan], and such
> other person(s) or entity as the Employer shall appoint from time to time.

5.     Eligible Individuals. The following shall be eligible to participate in
the Plan: [select all that apply - do not list individual names]:



ý

A select group of management or highly-compensated Employees as designated by
the Employer in separate resolutions or agreements;

o

Employee Board Members;

ý

Non-Employee Board Members;

o

Other Service Providers (i.e., independent contractors, consultants, etc.)

o

Employees or other Service Providers above the following Compensation threshold:
[enter dollar amount] $ ________;

o

Employees with the following job titles: [enter job title(s); for example, "Vice
President and above"] _________

o

Other: [enter description]_______





6.   Eligibility Timing. Eligibility timing selected below shall apply uniformly
to all Participant Deferrals (including Performance-Based Bonus Deferrals), as
well as Employer Matching Contributions and Other Employer Contributions, unless
otherwise indicated. If the Employer wishes to provide for separate eligibility
rules for different types of Compensation (for example, Salary vs. Bonus), or
for types of Contributions (for example, Employer Matching Contributions vs.
Participant Deferrals), mark "Other" below and attach exhibits as necessary
[select one]:



o

Eligible immediately upon properly completed designation by the Plan
administrator or Employer;

o

Eligible after the following period of employment, Board service, etc. [enter
number of days, months or years, for example, 90 days] _______;

ý

Other [enter description]: Designated by the committee.





7.     Types and Amounts of Participant Deferrals [select all that apply and
enter minimum and maximum percentages in increments of one percent (for example,
Salary minimum 0% maximum 100%). Note that no Deferral election can reduce a
Participant's Compensation below the amount necessary to satisfy required
withholding for FICA/Medicare/income taxes, required Participant Contributions
into another Employer-sponsored benefit plan such as medical insurance, 401(k)
loan repayments, etc.]:



ý

Salary [select one]:

   

ý

percentage [enter minimum 1% and maximum 50%]
or



ý

fixed dollar amount [enter minimum $2,000].

   

o

Non-Performance-Based Bonus [select one]:

   

o

percentage [enter minimum _______% and maximum ________%]
or



o

fixed dollar amount [enter minimum $_________].





ý

Performance-Based Bonus [select one and enter performance period (for example,
12-month period ending each March 31 ]: performance period from
January 1 to December 31.

 



ý

percentage [enter minimum 1% and maximum 100%]
or



ý

fixed dollar amount [enter minimum $2,000].







o

Commissions [select one]:







o

percentage [enter minimum ______% and maximum _______%] 9;
or

o

fixed dollar amount [enter minimum $______].







ý

Board of Directors Fees/Retainer (note - should not include expense
reimbursements):







ý

percentage [enter minimum 1% and, maximum 100%]
or



ý

fixed dollar amount [enter minimum $2,000].







o

Other Service Provider Fees or other earned income from the Employer:







o

percentage [enter minimum ______% and, maximum _______%] 9;
or

o

fixed dollar amount [enter minimum $______].







ý

401(k) Refund (amount deferred from Participant's regular Compensation equal in
value to any refund paid to Participant in that year resulting from excess
deferrals in Employer's 401(k) plan - see Subsection 2.9 of Plan document for
definition.)







ý

Other [enter description]:





> Amounts to be contributed by EOG on the participants' behalf into the Deferred
> Compensation Plan due to exceeding plan limits in the Money Purchase Pension
> and Savings Plans.

8.     Definition of Compensation for Purposes of Making Plan Contributions
[select one]:



o

Same definition of Compensation as in Employer's 401(k) or other applicable
qualified retirement plan, earned while the Participant is an Eligible
Individual, as determined by the Employer.

ý

Participant's total wages, salary, commissions, overtime, bonus, etc. for a
given year which the Employer is required to report on Form W-2 or other
appropriate form, (or, in the case of Board members, Board fees and retainer
only, but not including expense reimbursements)(or, in the case of Other Service
Providers, the Participant's total remuneration from the Employer for a given
year pursuant to the agreement to provide services to the Employer), earned
while the Participant is an Eligible Individual as determined by the Employer.

o

Other [enter description]: __________





9.     Expiration of Participant's Deferral Elections [select all that apply]:



ý

Renewed Each Year:

Participant's Deferral Elections must be renewed each year during the open
enrollment period ending no later than December 31 prior to the effective Plan
year (or, in the case of Performance-Based Bonuses, no less than 6 months prior
to the end of the applicable performance period).







ý

For all types of Compensation Deferrals.

o

For Salary Deferrals only -- other types of Deferrals are "evergreen".

o

For Performance-Based Bonus only -- other types of Deferrals are "evergreen".

o

Other: [specify]_________







o

Evergreen:

Participant's Deferral Elections will be "evergreen" (i.e., will continue
indefinitely until the Participant's Termination Date unless changed by the
Participant - so each year the Participant will be deemed to have the same
election in place as the prior year unless actively changed by the Participant
during the open enrollment period ending no later than December 31 prior to the
effective Plan year or, in the case of Performance-Based Bonuses, no less than 6
months prior to the end of the applicable performance period).







o

For all types of Compensation Deferrals.

o

For Salary Deferrals only -- other types of Deferrals are renewed each year.

o

For Performance-Based Bonus only -- other types of Deferrals are renewed each
year.

o

Other: [specify] ___________





10.     Employer Contributions [select all that apply]:.



o

(a)

No Employer Contributions.

o

(b)

Matching Contributions on all Participant Compensation Deferrals [also complete
Items 11 through 14 ].

o

(c)

Matching Contributions on certain types of Compensation Deferrals (for example,
Matching Contributions on Participant Performance-Based Bonus Deferrals, etc.)
[attach explanation describing which types of deferrals will be matched and also
complete Items 11 through 14]

ý

(d)

Employer Contributions other than Matching Contributions [complete Item 15]
(amount or formula for determining and allocating such contributions should be
documented in writing when determined, and such writings will form part of the
Plan).



11.     Amount of Matching Contribution on Participant Compensation Deferrals.
If the Employer has specified in Item 10(b) or (c) that it will make Matching
Contributions on behalf of Participants based on their Compensation Deferrals,
such Matching Contributions will be in an amount determined as follows for the
applicable period selected in Item 13 below: [Select (a), (b), (c), (d) or (e)
below - if Employer has indicated in 10(c) above that Matching Contributions
will be made on certain types of Participant Compensation Deferrals and if
Employer wishes for different Matching formulas to be used for different types
of Participant Compensation Deferrals, Employer should attach additional copies
of this Item 11 completed for each type of Participant Compensation Deferral
that is matched. ]



o

(a)

_______% of the Compensation Deferrals made by each Participant during the
applicable period.

o

(b)

At a percentage determined from time to time in the discretion of the Employer
of each Participant's Compensation Deferrals for the applicable period
(percentage should be documented in writing when determined, and such writings
will form part of the plan).





> [Optional: If 11(a) or (b) above is selected, the Employer may also specify
> here that it will not match Compensation Deferrals in excess of $______ or
> _____% of each Participant's Compensation during the applicable period -
> specify either a dollar amount or a whole percentage. If no limit is entered
> here, the assumption is that 100% of the Participant's Compensation Deferrals
> will be matched at the applicable percentage.]



o

(c)

______% of the portion of each Participant's Compensation Deferral Contributions
during the applicable period which does not exceed _____% of the Participant's
Compensation for such period; plus ______% of the portion, if any, of each
Participant's Compensation Deferral Contributions during the applicable period
which exceeds ______% but does not exceed ______% of the Participant's
Compensation for such period.





> [Note: Example for 11(c) above - select this option if Employer wants to match
> different percentages and different levels of deferral - for example, 100% of
> the first 3% of compensation deferred, and 50% of the next 2%]



o

(d)

_______% of the Compensation of each Participant who made Compensation Deferral
Contributions during the applicable period of at least ______% of Compensation.

o

(e)

Other: [describe] ________



12.    Applicable Period for Matching Contributions. Employer Matching
Contributions elected under Item 10(b) or (c) shall be allocated and credited to
eligible Participants' Accounts as soon as administratively feasible after the
end of each "Applicable Period" after the amounts have been determined by the
Employer. For purposes of determining a Participant's share of Matching
Contributions under Item 10, the Applicable Period shall be [Select one]:



o

the Plan Year.

o

the payroll period.

o

other (specify calendar month, Plan year quarter, etc.) ______.





13.     Employees Eligible to Receive Employer Matching Contributions. Matching
Contributions made for each Plan Year (if applicable) shall be allocated and
credited to the Accounts of the following Participants: [Select one if
applicable]



o

Participants who were employed by the Employer (or, in the case of non-Employee
Board Members, served on the Board) during that Plan Year, or, in the case of
Other Service Providers, who provided services to the Employer during that Plan
Year.

o

Participants who were employed by the Employer (or, in the case of non-Employee
Board Members, served on the Board) on the last day of the Plan Year, or, in the
case of Other Service Providers, who provided services to the Employer on the
last day of the Plan Year.

o

Participants who were employed by the Employer (or, in the case of non-Employee
Board Members, served on the Board) on the last day of the Plan Year or who
retired, died or were Disabled during the Plan Year, or, in the case of Other
Service Providers, who provided services to the Employer on the last day of the
Plan Year or who died or were Disabled during the Plan Year. [If this option is
selected, complete Item 30 -- definition of "Disability".]





14.    Vesting Schedule of Employer Matching Contributions. If Matching
Contributions are made to the Plan, select the rate at which such Contributions
will vest [select one]:





o

Immediate 100% vesting for all Participants.

   







o

"Cliff" vesting (0% up to cliff; 100% after cliff) [select one]:

   







o

1 year cliff (less than 1 year 0%; 1 or more years 100%)

o

2 year cliff (less than 2 years 0%; 2 or more years 100%)

o

Other cliff (enter number of years: less than _____ years 0%; ______ or more
years 100%)

   







o

"Graded" vesting [enter vesting percentages]:

   







1 year _____%

6 years _____%

11 years _____%

2 years _____%

7 years _____%

12 years _____%

3 years _____%

8 years _____%

13 years _____%

4 years _____%

9 years _____%

14 years _____%

5 years _____%

10 years _____%

15 years _____%

     







o

Other vesting schedule: [describe schedule - subject to approval] ______



15.    Vesting Schedule of Employer Contributions (Other Than Matching
Contributions). If Employer Contributions (other than Matching Contributions)
are made to the Plan, select the rate at which such Contributions will vest
[select one]:





o

Immediate 100% vesting for all Participants.

o

"Cliff" vesting (0% up to cliff; 100% after cliff) [select one]:

   







o

1 year cliff (less than 1 year 0%; 1 or more years 100%)

o

2 year cliff (less than 2 years 0%; 2 or more years 100%)

o

Other cliff (enter number of years: less than ______ years 0%; ______ or more
years 100%)

   







o

"Graded" vesting [enter vesting percentages]:

   







1 year _____%

6 years _____%

11 years _____%

2 years _____%

7 years _____%

12 years _____%

3 years _____%

8 years _____%

13 years _____%

4 years _____%

9 years _____%

14 years _____%

5 years _____%

10 years _____%

15 years _____%

     







ý

Other vesting schedule: [describe schedule - subject to approval] To be
determined by the Employer at the time of contribution.



16.    Vesting Years. A "Vesting Year" described above for purposes of
determining vesting under the Plan shall be computed in accordance with: [select
one - if this is an amendment or restatement of a prior plan, definition from
prior plan will override this definition.]



o

Years of service (12-consecutive-month periods) with the Employer since date of
hire (or date of commencement of Board service).

o

Years of participation in the Plan (12-consecutive-month period between date
Participant enters Plan and anniversary of such date) (if this is an amendment
or restatement of a prior Plan, years of participation in prior plan will be
included) (additional fees will apply if this item is selected).

o

Plan Years since each Plan Year's total Contributions were made ("rolling
vesting") (additional fees will apply if this item is selected). [If this option
is selected, select either (a) or (b) below:]

   







o

(a)

Vesting will be credited/updated on the last day of the Plan year.

o

(b)

Vesting will be credited/updated on the anniversary of the date the Contribution
is credited.





17.     Full Vesting Upon Occurrence of Specific Event. [select all that apply]



o

100% vesting upon Normal Retirement [describe criteria such as age (can be
partial year), years of service with the Employer (must be whole years of
service), or years of participation in the Plan (must be whole years of
participation)]

______

o

100% vesting upon Early Retirement [describe criteria such as age (must be whole
years), years of service with the Employer (must be whole years of service), or
years of participation in the Plan (must be whole years of participation)]

______

o

100% vesting upon Death.

o

100% vesting upon Disability [complete Item 30 - definition of "Disability"].

o

100% vesting upon Change in Control of the Employer [complete Items 28 and29 -
definition of "Change in Control"]

o

100% vesting upon occurrence of other event: [describe event]
_______





18.     Service Before Plan's Establishment Excluded. Years of service earned
prior to establishment of the Plan shall be disregarded for purposes of
determining vesting under the Plan:



o

Yes (this may be elected only if this is the establishment of a new Plan).

ý

No.





19.     Forfeitures for Misconduct or Violation of Non-Compete. Participants
terminating employment prior to becoming 100% vested will forfeit the
forfeitable percentage of their Accounts as indicated in accordance with the
vesting schedule selected in Items 14 and/or 15. Participants may also forfeit
100% of their Matching and Employer Contribution Accounts (if applicable) under
the following circumstances: [select any that apply]:



ý

Misconduct (termination for Cause). [if selected, the definition of Misconduct
or Cause should be documented in writing, and such writings will form part of
the Plan]





> Upon a Participant's Termination for Cause, the Participant shall be entitled
> to receive in a single sum the elective deferred compensation credited to the
> Account; however, no interest or employer contributions shall be credited to
> the Account.  If the termination is as the result of the Participant's fraud
> against or theft from the Company, the damages sustained by the Company shall
> be deducted from the amount payable.





o

Engaging in competition with the Employer. [if selected, the definition of
engaging in competition should be documented in writing, and such writing will
form part of the Plan]





20.     Employer Stock as Deemed Investment Option. If Employer stock will be a
deemed investment option, indicate below how shares are to be tracked: [select
one]



ý

Partial and whole shares.

o

Unitized fund.





21.     In-Service Distributions. If the Employer elects below, the Plan will
allow distributions of Participant Deferral Contributions to be made to
Participants while they are still employed ("In-Service Distributions"), if they
elect a fixed distribution date during the regular election period. [Select one
- note that In-Service Distributions of Employer Contributions is not permitted]



o

No, In-Service Distributions will not be permitted.

ý

Yes, In-Service Distributions will be permitted. [select one ].

   







ý

For All Participant Deferral Contributions

o

For Participant Compensation Deferral Contributions (other than
Performance-Based Bonus) only.

o

For Participant Performance-Based Bonus Deferral Contributions.





> [Note - if "Yes" is elected above and the Plan will allow In-Service
> Distributions, please indicate if Participant will be permitted to make a
> "pushback" subsequent election to defer the original distribution date at
> least five years in accordance with Plan provisions (see subsection 9.1 of
> Plan document - note that election must be made 12 months prior to original
> distribution date and election will not take effect for 12 months) ý Yes o No
> ]

Please indicate the number of years a Participant must defer payment(s) until
In-Service Distribution(s) may begin:



o

2 Years after the Calendar Year for which the deferral is effective

ý

1

Years after the Calendar Year for which the deferral is effective





> Please indicate if separate In-Service Distribution Dates are allowed for each
> Type of Participant Deferral selected in Item 7:



o

No (single distribution date allowed per Plan Year)

ý

Yes (requires additional tracked sources per Plan Year)





22.     Unforeseeable Emergency Distributions Dates. If the Employer elects
below, the Plan will allow distributions to be made to Participants while they
are still employed if they meet the criteria for an unforeseeable emergency
financial hardship ("Unforeseeable Emergency Distributions"). Both Participant
Deferral Contributions and Vested Employer Contributions can be distributed in
the event of an eligible Unforeseeable Emergency Distribution event. [Select
one]



o

No, Unforeseeable Emergency Distributions will not be permitted.

ý

Yes, Unforeseeable Emergency Distributions will be permitted. [select one
below].

   







o

For active Participants only.

ý

For active Participants, terminated Participants and Beneficiaries.





23.    Form of Distributions (at Termination of Employment or Death).
Distributions will be made to Participants upon Termination of Employment with
the Employer or Death of the Participant as follows [select one]



o

Lump sum only.

ý

Lump sum unless installments elected, but can only receive installments if
Participant meets the following criteria [select all that apply - if item not
selected below, then Participants in that category will receive lump sum only]:

   







ý

Retirement [describe criteria such as age (can be partial year), years of
service with the Employer (must be whole years of service), or years of
participation in the Plan (must be whole years of participation)] 65 years of
age

ý

Early Retirement [describe criteria such as age (must be whole years), years of
service with the Employer (must be whole years of service), or years of
participation in the Plan (must be whole years of participation)]55 years of age
with 5 years of service.

ý

Termination (other than for Misconduct, Cause or Violation of Non-Compete)

   







o

Lump sum unless installments elected, and Participant may receive installments
regardless of reason for Termination of Employment.





> [Note - if Installments are elected above, please indicate if Participant will
> be permitted to make a subsequent election to change the number of
> installments in accordance with Plan provisions (see subsection 9.2 of Plan
> document) ý Yes o No]

24.     Distribution Upon Disability. If the Employer selects below, the Plan
will allow distributions to be made to Participants upon Disability but while
they are still employed if they meet the criteria for Disability in Item 30
below. The form of distribution will be the same as for Termination of
Employment.



o

No, distribution upon Disability will not be permitted.

ý

Yes, distributions upon Disability will be permitted. [complete Item 30 -
definition of "Disability"].





25.     Expiration of Participant's Distribution Elections [select one]:



ý

Renewed Each Year:

Participant's Distribution Election must be selected each year during the open
enrollment period for the following year's contributions - if no new election is
made, that year's contributions default to payment in the form of a lump sum.

o

Evergreen:

Participant's Distribution Election will be "evergreen" (i.e., will continue
indefinitely for each year's contributions until the Participant's Termination
Date unless changed by the Participant - so each year the Participant will be
deemed to have the same distribution election in place as the prior year unless
actively changed by the Participant at open enrollment, and the change will only
be applicable to future contributions)





26.     Distributions Upon Change in Control: If Employer elects below,
distributions will be made to Participants upon Change in Control of the
Employer (without a termination of employment of the Participant), as follows
[select one, and complete Items 28 and 29 below (definition of "Change in
Control") ]



o

No, Distributions upon Change in Control will not be permitted.

ý

Yes, Distributions upon Change in Control will be permitted, in a lump sum only.

o

Yes, Distributions upon Change in Control will be permitted, in a lump sum or in
installments as elected by the Participant [complete Item 23].






27.     Length of Installments (if Installment Distributions permitted in Item
23 and/or Item 26 above) [indicate length below]:

> Annual installments over no fewer than 2 [enter minimum number of years - must
> be at least 2] and no more than 15 years at Participant's election [enter
> maximum number of years].

28.     "Change in Control" - Dates of Distribution. Distributions upon a Change
in Control shall occur upon the date that [select all that apply - see
Subsection 9.9 of the Plan document for more details]:



ý

A person or group acquires more than 50% of the total fair market value or
voting power of the stock of the corporation (select definition of "corporation"
in Item 29 below).

ý

A person or group acquires ownership of stock of the corporation with at least
30% of the total voting power of the corporation (select definition of
"corporation" in Item 29 below).

ý

A person or group acquires assets from the corporation having a total fair
market value of at least 40% of the value of all assets of the corporation
immediately prior to such acquisition. (select definition of "corporation" in
Item 29 below).

ý

A majority of the corporation's board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the board as constituted prior to the appointment or election
(select definition of "corporation" in Item 29 below).





29.     "Change in Control" - Which Corporation the Change Relates.
Distributions upon a Change in Control shall be made only if the Change in
Control relates to the corporation selected below: [select all that apply]:



o

(a)

The corporation for whom the Participant is performing services at the time of
the Change In Control event.

ý

(b)

The corporation liable for payments from the Plan to the Participant.

o

(c)

A corporation that is a majority shareholder of a corporation described in (a)
or (b) above.

o

(d)

Any corporation in the chain of corporations in which each corporation is a
majority shareholder of another corporation in the chain, ending in a
corporation described in (a) or (b) above.





30.     Definition of "Disability." A Participant shall be considered "Disabled"
if [select one]:



o

by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of at least 12 months, the Participant is receiving income replacement
benefits for at least 3 months under accident and health plans of the Employer;

o

the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months;

o

the Participant is deemed to be totally disabled by the Social Security
Administration;

ý

the Participant is determined to be disabled in accordance with a disability
insurance program, provided that the definition of disability under such
disability insurance program complies with the requirements of one of the three
preceding definitions above.





31.   Distributions to "Key Employees" -- Investment. In order to comply with
Internal Revenue Code Section 409A, distributions to "key employees" (see
subsection 9.3 of the Plan Document for definition) of publicly traded companies
made due to employment termination cannot be made within 6 months of the
employment termination date. If distribution to a key employee must be delayed
to comply with this 6-month rule, indicate below how Account balances of such a
Participant will be invested during the period of delay [select one]:



o

Valued as of most recent Valuation Date and held at the Employer without
allocation of additional gains or losses after such Valuation Date until payment
can be made.

ý

Remain invested as if termination date had not occurred, then valued as of most
recent Valuation Date and distributed.





32.    QDRO Distributions. The Employer may elect whether distributions from a
Participant's Account shall be permitted upon receipt by the Plan Administrator
of a Qualified Domestic Relations Order relating to a marital dissolution or
separation that provides for payment of all or a portion of a Participant's
Accounts to an alternate payee (spouse, former spouse, children, etc.).
[Indicate below whether QDRO distributions will be permitted]:



o

No, QDRO Distributions will not be permitted.

ý

Yes, QDRO Distributions will be permitted.





33.    Additional Survivor Death Benefit from Life Insurance. In the event that
life insurance is utilized as a funding vehicle for the Plan, the Employer may
wish to provide additional Survivor Benefit from the following options: [select
one]



ý

No additional Survivor Benefit offered, but rather Participant's vested Account
balance.

o

Face value of life insurance policy of Participant, if any.

o

Greater of (a) face value of life insurance policy of Participant, if any, or
(b) Participant's vested Account balance.

o

Other: [enter amount or formula] ________





34.     Payment of Plan Expenses. Plan expenses may be paid as follows: [select
one]



ý

Directly by the Employer.

o

Deducted from the Participant accounts and Plan's trust or other custodial
account (mutual fund plans only, if applicable).





35.    "De Minimis" Small Amount Cashouts. If selected by the Employer,
Participant account balances that do not exceed a certain threshold amount will
be automatically cashed out upon the Participant's Termination of Employment or
Death, as provided below [select one]



ý

Yes, amounts that do not exceed a threshold dollar amount will automatically be
cashed out [enter dollar amount, not to exceed the IRS 402(g) limit for a given
year ($15,500 for 2007 and 2008) [enter amount] $ 402(g) limit

o

No, no "de minimis" small amounts will be cashed out.





By signing this Adoption Agreement, the Employer certifies that it has consulted
with legal counsel regarding the effects of the Plan, as applicable, on all
parties. The Employer further certifies that it has and will limit participation
in the Plan to a select group of management or highly compensated Employees,
Board Members or Other Service Providers, as determined by the Employer in
consultation with legal counsel. The Employer further certifies that it is the
Employer's sole responsibility to ensure that each Participant with the right to
direct deemed investments under the Plan that are based on securities issued by
the Employer or a member of its controlled group (as defined in Code Section
414(b) and (c)) will receive a prospectus for any such deemed investment option
based on such Employer securities.



The Employer is solely responsible for its compliance with applicable laws,
including Federal and state securities and other applicable laws.



Only those elections that are completed shall be considered as provisions
applicable to and forming a part of the Plan.

This Adoption Agreement may only be used in conjunction with the Plan document.
All selections in the Adoption Agreement providing for customized or "other"
plan provisions are subject to review for administrative feasibility, and may be
subject to additional fees.

Terms used in this Adoption Agreement which are defined in the Plan document
shall have the meaning given them therein.

The Employer hereby acknowledges that it is adopting this Nonqualified
Supplemental Deferred Compensation Plan. Federal legislation or other changes in
the law relating to nonqualified deferred compensation or other employee benefit
plans may require that the Plan be amended.

* * *

The undersigned duly authorized owner, or officer of the Employer hereby
executes the Plan on behalf of the Employer.

Dated this 16th day of December, 2008.

> > > > > > > >    

EOG Resources, Inc.

Employer

By /s/ Patricia Edwards

Its Patricia Edwards

V.P Human Resources and Administration

 